 


109 HR 3951 IH: To require compensation for jury service to be excluded in determining income for purposes of the supplemental security income program under title XVI of the Social Security Act.
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3951 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To require compensation for jury service to be excluded in determining income for purposes of the supplemental security income program under title XVI of the Social Security Act. 
 
 
1.Compensation for jury service to be excluded in determining income under the SSI program 
(a)Income exclusionSection 1612(b) of the Social Security Act (42 U.S.C. 1382a(b)) is amended— 
(1)by striking and at the end of paragraph (22); 
(2)by striking the period at the end of paragraph (23) and inserting ; and; and 
(3)by adding at the end the following: 
 
(24)any amount received by such individual (or such spouse) from any public agency as compensation for jury service.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the 1st day of the 1st calendar month that begins after the date of the enactment of this Act.  
 
